Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 36-46, invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “determining module”, “ assigning module” , “a first evaluation unit”,  “ a first breakdown module” “ first communication module” “ first checking module” “ first execution module” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module”  and “unit” coupled with functional language “determining/assigning/receiving and checking”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 36-46 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Determining module – 110 (para 0363)
Assigning module – 120 (para 0011)
a first evalution unit -820 (para 0796)
first breakdown module –optimizer (para 0369) ” “ first communication module -310 (para 0490)” “ first checking module – 140 (para 0292)” “ first execution module 150 (para 0295)”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
		
4.         Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over
Ben-Naim (US 2015/0339942, hereinafter Ben) in view of Dupre et al. (US 2013/0191524, hereinafter Dupre).
Regarding claim 42, Ben discloses a  determining module  for a distributed database system or for a control system having a distributed database system for controlling and/or monitoring devices (para 0227; distributed database that stores the control information), comprising: 
a first interface for receiving or retrieving control instructions (para 0045; 0113; and 0129; user interface for receiving control instructions) and a first evaluation unit for determining execution requirements for an execution of control instructions by nodes of a distributed database system or by devices (para 0088 and 0106; the rule engine is used to identify what trap states must be executed which causes control instructions to be implemented) 
Ben does not explicitly disclose wherein the execution requirements are determined on a basis of device- specific requirements and/or presupposed control instructions that were ascertained for the control instructions.
In an analogous art, Dupre discloses wherein the execution requirements are determined on a basis of device- specific requirements (para 0026; 0042; 0046; determine control instructions based on device specific requirements. It would have been obvious to one skilled in the art before the 
Regarding claim 45, Ben further discloses wherein: the apparatus or the determining module comprises an activity module, the activity module is configured to display or document the activity of the apparatus and/or of the determining module (para 0124; 0185 and  0222; activity recorded;  display)

5.       Claim 43 is  rejected under 35 U.S.C. 103 as being unpatentable over Ben/Durpe and further in view of MacCleery et al. (US 2016/0117158, hereinafter Mac).
Regarding claim 43, Ben/Durpe does not explicitly disclose wherein the determining module (110) comprises an optimizer, the optimizer optimizes the execution of the control instructions by the devices on the basis of a prescribed criterion.
In an analogous art, Mac disclose wherein the determining module (110) comprises an optimizer, the optimizer optimizes the execution of the control instructions by the devices on the basis of a prescribed criterion (para 0023). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ben/Dupre’s deviceby adding Mac’s disclosure in order to improve the quality of service of a communication system

6.       Claim 47 is  rejected under 35 U.S.C. 103 as being unpatentable over Ben/Durpe and further in view of Wilkinson et al. (US 2017/0300946, hereinafter Wilkinson).
Regarding claim 47, Ben discloses  a method for the computer-aided determination of execution requirements for control instructions(para 0227; distributed database that stores the control information), the method comprising:
receiving or retrieving control instructions (para 0045; 0113 and 0129);and

nodes of a distributed database system or by devices (para 0088 and 0106).
Ben does not explicitly disclose wherein the execution requirements are determined on a basis of device- specific requirements and/or presupposed control instructions that were ascertained for the control instructions.
In an analogous art, Dupre discloses wherein the execution requirements are determined on a basis of device- specific requirements (para 0026; 0042; 0046; determine control instructions based on device specific requirements. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ben’s deviceby adding Dupre’s disclosure in order to provide customized service to each device and improve the quality of service. 
	Ben/Durpe does not explicitly disclose that the distributed database system is a blockchain.
In an analogous art, Wilkinson discloses that the distributed database system is a blockchain (para 0237; blockchain).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ben/Durpe’s deviceby adding Wilkinson’s disclosure in order to facilitate information distribution.

	There is no prior art rejection for claims 36-41, 44, 46 and 48-50.

					Conclusion
	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462